Citation Nr: 1001713	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial combined rating in excess of 40 
percent for residuals of prostate cancer, to include voiding 
dysfunction.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  

In August 2003, the Veteran testified before a Decision 
Review Officer in Waco, Texas.  A transcript of that hearing 
is of record.

This matter was previously before the Board in August 2004 at 
which time the claim was denied.  The Veteran appealed the 
Board's August 2004 claim to the United States Court of 
Appeals for Veterans claims (Court).  In an August 2006 
Order, the Court vacated the Board's August 2004 decision and 
remanded the matter to the Board for action consistent with 
the Order.  In April 2007, the Board remanded the claim for 
further development.  In May 2008, this matter was again 
before the Board, which again denied the claim.  The Veteran 
appealed the Board's May 2008 decision to the Court.  In an 
Order dated in May 2009, the Court vacated the Board's May 
2008 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The April 2001 rating decision on appeal granted service 
connection for residuals of prostate cancer and assigned a 40 
percent rating based on the Veteran's reported stress-related 
urinary incontinence and that he wears approximately three 
absorbent pads a day.  The 40 percent evaluation was 
effective from August 22, 2000.  In its April 2007 remand, 
the Board remanded the claim for a "VA genitourinary 
examination by an appropriate specialist, if available, to 
determine the current nature and extent of the Veteran's 
service connected prostate cancer and residuals thereof, 
including voiding dysfunction (i.e. urinary leakage) and 
impotence."  In December 2007, the Veteran was afforded a VA 
examination by a physician's assistant.  The Veteran avers 
that a physician's assistant cannot be a "specialist".  In 
addition, there is no evidence of record that a VA specialist 
was not available to perform the examination.  Therefore, the 
Board finds that the Veteran should be afforded another VA 
examination, by the appropriate specialist, if available; in 
order to comply with the Board's April 2007 remand.

The Board notes that in June 2009, new evidence was 
associated with the claims file.  This evidence consists of a 
letter, dated in May 2009, from Dr. S.A.J.  The letter 
reflects that the Veteran has been diagnosed with 
biochemically recurrent prostate cancer and has developed a 
pelvic mass that likely represents local recurrence of his 
disease.  The Board finds that VA should attempt to obtain 
any relevant records related to this diagnosis, and possible 
subsequent treatment, and if obtained, these records should 
be associated with the claims file prior to a VA examination. 

Finally, the Veteran avers that he is entitled to a temporary 
100 percent disability rating under Diagnostic Code 7528 for 
the six month period following his radiation therapy.  As the 
Veteran's disability rating is being remanded for an 
additional VA examination, the Board will not address the 
temporary 100 percent disability rating at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
prostate cancer, the residuals of prostate 
cancer, and any other genitourinary 
disability.  After obtaining a completed VA 
Form 21-4142, the AOJ should attempt to 
obtain any pertinent medical records, to 
include VA records, which are not already 
associated with the claims file.

2.  The Veteran should be afforded a VA 
genitourinary examination by an 
appropriate specialist, if available, to 
determine the current nature and extent of 
the Veteran's service-connected prostate 
cancer and residuals thereof, including 
voiding dysfunction (i.e. urinary leakage) 
and impotence, to include whether he has 
had a recurrence of said cancer.  The 
examination should be performed by a VA 
physician who specializes in genitourinary 
matters, if available.  If such a 
physician specialist is not available, the 
RO should associate with the claims file a 
copy of the VA request for such a 
specialist, along with the reply to such a 
request, which noted the unavailability. 

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



